Citation Nr: 1310198	
Decision Date: 03/26/13    Archive Date: 04/02/13

DOCKET NO.  09-09 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an increased evaluation for bipolar disorder, currently evaluated as 10 percent disabling prior to March 28, 2011, and as 70 percent disabling from March 28, 2011.

2.  Entitlement to service connection for a stroke, claimed as secondary to service-connected bipolar disorder. 

3.  Entitlement to service connection for hypertension, claimed as secondary to service-connected bipolar disorder.  

4.  Entitlement to a total rating for compensation purposes based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Davitian, Counsel 


INTRODUCTION

The Veteran had active military service from September 1967 to August 1969. 

This matter comes before the Board of Veterans' Appeals (Board or BVA) on appeal from rating decisions dated in January and October 2008 of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

When this case was previously before the Board in January 2011, it was remanded for additional development.  A July 2012 rating decision recharacterized the Veteran's service-connected psychiatric disability from schizophrenic reaction, affective type, competent, to bipolar disorder.  It assigned a 70 percent evaluation, effective March 28, 2011.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A preliminary review of the record indicates that these claims require additional development.  

Turning first to the Veteran's increased evaluation claim, the record contains a July 1994 Social Security Administration (SSA) determination that the Veteran's primary diagnosis was mood disorders.  The determination found that he was not disabled through December 31, 1979.  In a May 1996 Supplemental Security Income (SSI) Notice, SSA informed the Veteran that the Disability Determination Service had stated that his application for SSI disability "may be approved."  There are no additional records from SSA in the record, and thus the SSA records before the Board appear incomplete.  As the SSA records before the Board suggest that SSA found the Veteran to be disabled due to mood disorders, any additional SSA records would be relevant to the Veteran's claim.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).

The Court of Appeals for Veterans Claims has interpreted the duty to assist to include requesting information and records from SSA which were relied upon in any disability determination.  Hayes v. Brown, 9 Vet. App. 67, 74 (1996) (VA is required to obtain evidence from SSA, including decisions by the administrative law judge, and give the evidence appropriate consideration and weight); Murincsak v. Derwinski, 2 Vet. App. 363, 373 (1992); Collier v. Derwinski, 1 Vet. App. 413, 417 (1991).  In addition, there are heightened obligations to assure that the record is complete with respect to Federal Government records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

The Board also observes that the report of a March 2011 VA examination, conducted pursuant to the Board's January 2011 remand, provides that the Veteran did not have total occupational and social impairment due to mental disorder signs and symptoms.  However, his mental disorder signs and symptoms did result in deficiencies in judgment (impulsive/compulsive behavior; limited insight specific to current level of functioning); thinking (distractable; somewhat disorganized); family relations (very limited social support); and mood (continued variations in mood, which appeared to be reasonably managed with psychotropic intervention).  The Veteran had reduced reliability and productivity due to mental symptoms.  There were notable deficiencies specific to aforementioned areas of functioning, which further complicated the Veteran's ability to appropriately manage his medical/psychiatric concerns.  

In light of the Veteran's current 70 percent evaluation for bipolar disorder and the SSA records described above, the March 2011 VA examination report raises the issue of entitlement to a TDIU.  Although raised by the record, this issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  In Rice v. Shinseki, 22 Vet. App. 447, 454 (2009), the Court held that when entitlement to TDIU is raised during the adjudicatory process of an underlying disability or during the appeal of the rating assigned for that disability, it is part of the claim for benefits for the underlying disability.  This issue has not been adjudicated by the RO, and as such, has not been developed for appellate consideration.  Pursuant to Rice, it must be remanded to the RO for adjudication. 

The Board also observes that the January 2011 VA examination found that additional testing was required.  The examiner specified that a social work assessment was necessary, as there appeared to be concern over the Veteran's compulsive hoarding behavior and how the behavior adversely impacted his immediate living environment.  The examiner noted that there were also lingering questions specific to the Veteran's amendability (sic) for treatment and ability to manage activities of daily living.  

It appears that the requested social work assessment was not conducted.  In this regard, the Board points out that statutes and regulations require that VA assist a claimant by providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

As VA did not conduct all necessary development to determine the severity of the Veteran's service-connected psychiatric disability, the development requested by the Board's January 2011 remand was not fully completed.  A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  It imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Thus, in the present case additional development, consisting of a social work assessment, must be conducted.  

The Board also observes that the record appears incomplete with respect to VA medical reports.  A February 2011 VA outpatient psychiatric medical management note from the Traverse City Community Based Outpatient Clinic (CBOC) provides that the Veteran was being seen for a psychiatric review.  It states that the Veteran's last review was on May 24 of an unspecified year.  It relates that the Veteran continued on maintenance Depakote ER 1500 mg a day, and had a home therapist who visited about once a month.  

The record before the Board does not include the report of the prior May 24 VA psychiatric review.  Nor does it contain any VA treatment records showing the initial prescription of Depakote, or documenting visits from his home therapist.  In this regard, statutes and regulations require that VA assist a claimant by obtaining medical records that are necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  In addition, VA treatment records are deemed to be constructively of record in proceedings before the Board.  Bell, supra.  

Turning to the Veteran's secondary service connection claims, the Board's January 2011 remand requested that if a VA psychiatric examiner determined that the Veteran had a psychiatric diagnosis related to his active duty service, the claims file should be reviewed by a panel of two examiners.  The panel was to review the claims file and render an opinion as to whether it was at least as likely as not that a service-connected disability, and in particular the Veteran's service-connected psychiatric disability, either caused or aggravated the Veteran's stroke or hypertension.  

It appears that the requested panel review was not conducted.  Again, the Board points out that statutes and regulations require that VA assist a claimant by providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

As VA did not conduct all necessary development with respect to the secondary service connection claims, the Board finds that the development requested by the Board's January 2011 remand was not fully completed.  Again, a remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders.  Stegall, supra.  It imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Thus, in the present case additional development, consisting of a panel review, must be conducted.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all VA treatment records that have not been associated with the claims file, to include all records of psychiatric treatment at or by the Traverse City VA CBOC. 

Document the efforts made to obtain these records along with any negative responses.

2.  Contact SSA and request a copy of all determinations granting, denying or confirming an award of any type of SSA benefits, as well as all medical and employment records relied upon in making the determination(s).  

Document the efforts made to obtain these records along with any negative responses.

3.  Schedule the Veteran for the requested social work assessment to determine the nature and current level of severity of the Veteran's service-connected psychiatric disability.  The claims file must be made available to the examiner.  The social worker is asked to evaluate: (1) the Veteran's compulsive hoarding behavior and how it adversely impacts his immediate living environment; (2) the Veteran's amenability for treatment; and (3) the Veteran's ability to manage activities of daily living.  A complete rationale for all opinions expressed must be provided.

4.  Schedule a review of the Veteran's claim file by a panel of two examiners consisting of (1) the VA psychiatrist who conducted the March 2011 VA examination (or a suitable substitute if this individual is unavailable) and (2) a VA physician.  After review of the claims file, the panel should render an opinion as to whether it is at least as likely as not that a service-connected disability, and in particular the Veteran's service-connected psychiatric disability, either caused or aggravated (permanently worsened) stroke or hypertension. 

It would be helpful if the examiners would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood). 

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiners should provide a complete rationale for any opinion provided. 

5.  Then, readjudicate the Veteran's increased evaluation and service connection claims.  If any benefit sought on appeal remains denied, the appellant and his representative should be provided a supplemental statement of the case and afforded an opportunity to respond.  

6.  Then, adjudicate the issue of entitlement to TDIU.  Notice of the determination and the Veteran's appellate rights should be provided to the Veteran and his attorney.  If the benefit sought is denied, the Veteran and his attorney should be provided a statement of the case and afforded an appropriate period to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


